Citation Nr: 0716437	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-43 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent disabling for bronchial asthma.

2.  Entitlement to a disability rating in excess of 10 
percent disabling for bilateral pes planus.

3.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right middle (long or 3rd ) 
finger.

4.  Entitlement to service connection for an acquired 
psychiatric disorder classified as major depressive disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a service-connected 
bilateral pes planus.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2004 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in North 
Little Rock, Arkansas, which denied the claims on appeal.  

During the course of this appeal, the veteran has submitted 
additional evidence not considered by the RO.  Although the 
veteran has not submitted a waiver of RO consideration along 
with this evidence, the evidence strictly pertains to an 
issue that is being remanded, thus the Board may adjudicate 
these increased rating claims without prejudice to the 
veteran.  

The appeal of the issues of service connection for an 
acquired psychiatric disorder and for a bilateral knee 
disorder is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on her part.




FINDINGS OF FACT

1.  The evidence does not demonstrate that the veteran's 
bronchial asthma results in pulmonary function results of 
Forced Expiratory Volume in one second (FEV-1) of 40 to 55 
percent of the predicted value; or the ratio of FEV-1 to 
Forced Vital Capacity (FEV- 1/FVC) of 40 to 55 percent of the 
predicted value; nor is there evidence of at least monthly 
visits to a physician for required care of exacerbations; nor 
is she shown to undergo at least three courses of systemic 
(oral or parenteral) corticosteroids per year.  

2.  The evidence reflects that the veteran's service-
connected bilateral pes planus disorder shows an essentially 
normal foot examination with no evidence of a current pes 
planus disability, with a history of Morton's neuroma and 
only mild hallux valgus symptoms and a mild hammertoe 
deformity, not affecting all the toes on either foot.  

3.  The evidence reflects that the veteran's left middle 
finger of the major right hand has no functional limitations 
with full range of motion and no weakness or sensation 
deficiencies.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.7, 4.97, Diagnostic Code 6602 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes 5276 (2006).

3.  The criteria for a compensable disability rating for the 
residuals of fracture, right middle finger, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes 
5154, 5226, 5229 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in 
February 2004.  Prior to adjudicating this claim, the RO 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased rating in 
an April 2004 letter, which included notice of the 
requirements to an increased rating, of the reasons for the 
denial of this claim, of her and VA's respective duties, and 
she was asked to provide information in her possession 
relevant to the claims.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  She was advised that it was her responsibility to 
either send medical treatment records from her private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  The veteran was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
reports of May 2004 provide a recent assessment of the 
veteran's service-connected disabilities based on examination 
of the veteran.  In light of the fact that additional 
evidence was not obtained, the veteran is not prejudiced by 
the lack of a more recent examination, despite the 
representative's contentions that new VA examinations are 
needed.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  However, since an increased rating is being 
denied, the failure to send such a letter is harmless error.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (harmless error).

II.  Increased Rating-General Considerations and Factual 
Background

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2005).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2005).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2006).

Service medical records revealed treatment for recurrent 
respiratory system infections and for foot problems with 
swelling and callosities.  Service medical records also 
showed that the veteran received a chip fracture of the right 
middle (3rd) finger in May 1961.  The veteran indicated that 
she is right handed on her October 1960 enlistment 
examination and July 1962 separation examination.   

Service connection for a fracture of the right middle finger 
was granted in a December 1962 rating decision which assigned 
an initial noncompensable rating.  Service connection was 
granted for bronchial asthma in a June 1963 rating decision 
which assigned a 30 percent initial rating.  Service 
connection was granted for pes planus, bilateral in a 
September 1968 rating decision which assigned a 10 percent 
initial rating.  

The veteran filed her claim for increased ratings in February 
2004.

VA treatment records revealed treatment for complaints of 
bronchial asthma and bilateral foot pain, as well as some 
findings related to the right middle finger.  An October 2003 
hospital report for depression revealed a past medical 
history and review of systems significant for frequent 
shortness of breath related to chronic obstructive pulmonary 
disease (COPD), daily cough, but no recent hemoptysis.  She 
admitted to occasional sharp chest pain without radiation.  
An October 2003 X-ray study of the feet revealed a normal 
radiographic examination of both feet.  She was seen in a 
March 2004 podiatry consult for complaints of bilateral foot 
pain and related being diagnosed with Morton's neuroma.  
Physical examination revealed pain on palpation.  Her skin 
was intact, there was no edema or erythema.  X-rays were 
within normal limits.  The assessment was Morton's neuroma 
and capsulitis, left greater than right.  The veteran did not 
want cortisone injections or surgery at this time.  

A January 2004 VA follow up for bronchitis revealed the 
veteran had taken some old sulfa antibiotics and all symptoms 
had resolved except for a slight cough and dyspnea on 
exertion, worse than before the bronchitis.  She had dyspnea 
on exertion in the past with weight gain, not quite this bad.  
She was taking albuterol/montelukast inhaled steroids for her 
asthma/COPD with improving control.  She still had problems 
with nocturnal asthma and used albuterol 2-3 times a day 
since discharge.  She slept sitting up for years to breathe.  
She was given a "water pill" as needed in the past.  She 
had stress test, Doppler, echo, brain magnetic resonance 
imaging (MRI) about 2 to 4 years ago and all were fine.  
Chest X-ray of December 2003 revealed possible congestive 
changes.  Pulmonary function test of October 2003 for the 
following predicted values yielded an FVC of 112%, FEV1 of 
117% and FEV1/FVC of 123%.  An April 2004 chest X-ray was 
normal for her age.  A May 2004 X-ray of the right third 
finger revealed mild degenerative changes noted at the PIP 
joint of the 3rd finger with marginal spurring.  

A pulmonary function test of May 2004 for the following 
predicted values yielded an FVC of 75%, FEV1 of 71% and 
FEV1/FVC of 59%.  DLCO was 78 percent of predicted value.  

A May 2004 VA examination of the feet revealed complaints of 
"night fever" all the time and of her 3rd, 4th and 5th toes 
going numb all the time.  She stated she had pain on the 
dorsal and plantar aspects of the metatarsalphalangeal (MTP) 
joints of both feet.  Pain was present all the time.  If she 
tried to protect the balls of her feet, the pain would go up 
to her hips.  She did not have an anatomical position for 
pain traveling up her legs, it just went up her legs and 
reached her hips.  She also had knee pain and blamed her feet 
and abnormal walking for this.  Her height was noted to be 5 
foot, 3 inches and her weight was 279 pounds.  Physical 
examination revealed her skin within normal limits for color, 
temperature, texture and hair growth.  There was diffuse 
callusing seen under the metatarsal heads bilaterally.  It 
was not particularly thick nor was it fissured.  
Neurologically there was no focal lesions.  

She said she was told she had Morton's neuroma in 1977 after 
service.  She said she now had some burning and tingling in 
her 3rd and 5th toes, somewhat consistent with Morton's 
neuroma.  She was advised to have surgery but refused.  
Otherwise her feet were unremarkable neurologically.  Her 
muscle strength was 3+, range of motion was normal from the 
ankles to the toes.  Her arches weight bearing and 
nonweightbearing had normal arch structure and position.  She 
has been diagnosed with pes planus in the past but this 
examiner did not see that finding on this examination.  There 
was no palpable tenderness in the arches and no pain under 
the metatarsal heads.  She did have bilateral hallux valgus.  
She also had mild contracture of lesser toes.  The left 5th 
toe underlapped the 4th toe without any hyperkeratotic 
lesions on either toe.  X-rays of the right AP, MTP joints 
were well within normal limits.  The inner phalangeal joints 
were narrowed or have lost joint spaces.  Patellar navicular 
joint was well aligned.  Lateral, some contracture and 
elevation of the lesser toes was noted as was seen 
clinically.  Otherwise the alignment of the arch, heel and 
midfoot were all within normal limits and bone density was 
fine.  Left AP once again showed lost interphalangeal joint 
spaces, mild hallux valgus.  The lateral was consistent with 
the right foot and again early hammertoe changes were seen.  
The assessment was that other than mild hammertoe 
deformities, and history of Morton's neuroma, the foot 
examination was well within normal limits.  The examiner 
suspected that part of her problem was morbid obesity.  

The May 2004 VA examination of the lungs and right middle 
finger revealed the veteran's complaints of cough daily with 
productive yellow to white sputum.  Also she had daily 
wheezing.  She was followed in the primary care clinic and 
used 2 different inhalers, one being albuterol and the other 
salmetoral 2 to 6 times a day with mild relief.  Symptoms 
were exacerbated by weather changes, and cigarette smoke.  
She slept on 4-5 pillows.  She had difficulty with stairs due 
to dyspnea.  She lost 2-3 days of work per month due to 
symptoms.  She had taken prednisone in the past and usually 
needed a short round of steroids once or twice a year.  Her 
last course was several months ago.  She also complained of 
intermittent pain in her right 3rd finger only when she 
bowls.  She had no functional loss and denied loss of 
sensation.  

Physical examination revealed inspiratory and expiratory 
wheezes heard throughout  both lung fields with prolonged 
expiratory phase.  No rales were audible.  No stridor was 
evident.  

Orthopedic examination revealed a slight enlargement of the 
proximal interphalangeal joint (PIP) joint of the right 3rd 
finger with minimal tenderness.  She had full range of motion 
and strength and sensation were intact.  She was diagnosed 
with asthma and residuals of fracture of the right 3rd 
finger.  

A.  Analysis--Asthma Condition

The veteran alleges that her bronchial asthma is more severe 
than the current 30 percent evaluation in effect.  Under 
Diagnostic Code 6602, a 30 percent rating requires FEV-1 of 
56 to 70 percent of the predicted value; or FEV- 1/FVC of 56 
to 70 percent of the predicted value; or the need for daily 
inhalational or oral bronchodilator therapy or inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted for bronchial asthma with FEV-1 of 40 to 55 percent 
of the predicted value; or FEV-1/FVC of 40 to 55 percent of 
the predicted value; or at least monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating for 
bronchial asthma is warranted for FEV-1 of less than 40 
percent of the predicted value; or FEV-1/FVC less than 40 
percent of the predicted value; or more than one attack per 
week, with episodes of respiratory failure; or when daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications is required. 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2006).

A review of the evidence reflects that the preponderance of 
the evidence is against a claim for a rating in excess of 30 
percent disabling for the veteran's bronchial asthma.  The 
findings from the most recent VA examination and the 
pulmonary function testing both from May 2004 reveal symptoms 
well within the criteria of the 30 percent rating presently 
in effect.  There is no evidence that any of the veteran's 
pulmonary function tests of record meet the above percentages 
of predicted value that would warrant a 60 percent rating.  
Moreover, the veteran is not shown to have more than one 
attack per week with episodes of respiratory failure three 
per year), nor is she shown to require 3 or more courses of 
systemic corticosteroids per year.  The May 2004 VA 
examination noted a history of only 2 courses of 
corticosteroids in the past year.  

B.  Analysis-Bilateral Pes Planus

The VA has rated the veteran's service connected bilateral 
foot disorder as 10 percent disabling under VA rating 
criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5276 for 
acquired flatfoot.  Diagnostic Code 5276 provides for a 10 
percent rating, which is assigned where flatfoot is moderate, 
with weight-bearing line over or medial to the great toe, 
inward bowing of the tendo Achilles, pain on manipulation and 
use of the feet, either bilateral or unilateral.  For severe 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, 20 and 30 percent ratings (unilateral and 
bilateral, respectively) are assigned.  For pronounced 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shows or appliance, 30 and 50 percent ratings 
(unilateral and bilateral, respectively) are assigned.

Because the evidence also shows other manifestations of foot 
problems such as Morton's neuroma, mild hammer toe and hallux 
valgus, the Board will consider the potential applicability 
of other diagnostic codes.  

Unilateral or bilateral anterior metatarsalgia (Morton's 
Disease) warrants a 10 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5279 (2006).

Severe unilateral hallux valgus warrants a 10 percent rating 
if the extent of the disability is equivalent to amputation 
of the great toe.  A 10 percent evaluation is also warranted 
for postoperative unilateral hallux valgus with resection of 
the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2006).

Severe unilateral hallux rigidus is rated as severe hallux 
valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5281 (2006).

Hammertoes are rated noncompensable when single toes are 
involved, and a 10 percent rating is warranted when it 
involves all toes, unilateral, without claw foot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5282 (2006).

For other injuries of the feet, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals.  A 30 
percent rating requires severe residuals.  Actual loss of use 
of the foot warrants a 40 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2006).

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent disabling for the veteran's bilateral pes 
planus.  The findings from the most recent VA examination of 
May 2004 revealed subjective complaints of foot pain and some 
burning and tingling in her 3rd and 5th toes, but with 
objective findings showing no evidence of a current pes 
planus disability.  Thus a higher rating under the criteria 
for pes planus is not shown where there is no current pes 
planus disability.  Although she had findings consistent with 
Morton's neuroma in this examination and in other records, 
she is already in receipt of the maximum 10 percent rating 
under Diagnostic Code 5279 for unilateral or bilateral 
Morton's neuroma.  

Regarding the bilateral hallux valgus shown in the May 2004 
VA examination, this is not shown to be severe which would 
warrant a separate10 percent rating per foot under Diagnostic 
Code 5280.  Nor is the hammertoe deformity shown to involve 
all toes per foot, which would warrant a 10 percent rating 
for each foot under Diagnostic Code 5282.  The assessment is 
noted to state that the foot examination was well within 
normal limits aside from mild hammertoe deformities.  The 
hammertoe deformities appear to have been limited to the left 
5th toe underlapping the left 4th toe on this examination, 
with some mild contracture of the lesser toes, and with X-
rays of the MTP joints all within normal limits.  Thus a 
rating in excess of the 10 percent rating for the service-
connected bilateral pes planus is not warranted under this 
criteria.

Finally, the description of the foot examination as being 
objectively normal in this May 2004 VA foot examination 
suggests that the bilateral foot disorder would not meet the 
criteria for a moderate foot injury for either foot, thus 
separate 10 percent ratings under Diagnostic Code 5284 is 
also not warranted.  

C.  Analysis-Right 3rd Finger Condition

The veteran contends that the residuals of the fracture of 
the middle finger of her major hand warrants a compensable 
rating.  

Amputation of the long finger warrants a 10 percent rating if 
it is without metacarpal resection, at the proximal 
interphalangeal joint, or proximal thereto.  A rating of 20 
percent is warranted for amputation of the long finger where 
there is metacarpal resection (more than one-half the bone 
lost).  These ratings apply for either the major or minor 
hand.  See 38 C.F.R. § 4.71a Diagnostic Code 5154.

A 10 percent rating is appropriate for either favorable or 
unfavorable ankylosis of the middle, or long, finger of 
either hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2006).  
In addition to ankylosis, the rating criteria instruct that 
disability of the finger is to be considered under the 
amputation codes, and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand. Id.  Under 
Diagnostic Code 5229, which governs limitation of motion of 
the long finger of either hand, a 10 percent evaluation is 
warranted for gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or 
with extension limited by more than 30 degrees.  A zero 
percent evaluation is warranted for a gap of less than one 
inch (2.5 centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2006).

VA regulations provide, however, that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2006).  The regulations cite as 
an example that combined evaluations for disabilities below 
the knee shall not exceed the 40 percent evaluation under 
Diagnostic Code 5165.  The 40 percent rating may be further 
combined with rating for disabilities above the knee but not 
to exceed the above-the-knee amputation elective level.  Id.

A review of the evidence reflects that a compensable rating 
for the residuals of the right middle finger fracture is not 
warranted.  The evidence, particularly the findings from the 
most recent VA examination of May 2004 reveal the right hand 
and middle finger to be fully functional, with a full range 
of motion.  The strength and sensation of this finger was 
also intact.  Thus the fracture residuals from this finger 
cannot be compared to an amputation of any extent rendering 
inapplicable any possible compensable rating under the 
Diagnostic Codes for amputation.  Nor is there ankylosis, 
thus a compensable rating is not warranted under that 
Diagnostic Code.  Finally, with a full range of motion, there 
is no basis to grant a compensable rating for loss of motion 
of the right middle finger.  



Conclusion

Thus the preponderance of the evidence is against a rating in 
excess of 30 percent for the bronachial asthma, against a 
rating in excess of 10 percent disabling for bilateral pes 
planus and against a compensable rating for the residuals of 
a fracture to the right middle finger.

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected bronchial 
asthma, bilateral pes planus or right middle finger disorder 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); warranted 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 30 percent for bronchial 
asthma is denied.

A disability rating in excess of 10 percent for bilateral pes 
planus is denied.

A disability rating in excess of 10 percent for residuals of 
a fracture to the right middle (long or 3rd) finger is 
denied.


REMAND

The veteran contends that she is entitled to service 
connection for a psychiatric disorder classified as major 
depression and for a bilateral knee disability.  She alleges 
that the depression preexisted service and was aggravated by 
service.  She also alleges that incidents in service took 
place including a personal assault that caused or exacerbated 
her depression.  Regarding the knee disability, she alleges 
that it is secondary to her service-connected foot condition.  

Upon review of the evidence, the Board finds that a remand is 
necessary in order to properly adjudicate these issues.  

Concerning the service connection claim for an acquired 
psychiatric disorder, the Board finds both evidentiary and 
due process deficiencies.  The veteran submitted a written 
statement with her December 2004 VA form 9 in which she 
indicates that she had probable preexisting psychiatric 
problems, in which she had suffered serious abuse from family 
members as a child and at age 11 she had attempted suicide by 
overdosing on aspirin after her father severely beat her.  
She had another pre-service suicide attempt after she left an 
abusive husband.  

She alleges that while in service stationed in Fort Jay, New 
York, New York with the WAC Detachment, she was subjected to 
ridicule by a Sergeant [redacted].  She was also sexually 
harassed by her commanding officer, a L. J. G., who verbally 
threatened to rape her, hinted that the veteran was a 
closeted homosexual and then grabbed, fondled her and 
attempted to kiss her.  After this incident, she indicated 
she was the object of continued unwanted attention by her 
commanding officer for several weeks until he left some time 
in the middle of 1962.  She said that after the officer left, 
she then received a threatening phone call by an individual 
calling herself as "[redacted] from Albuquerque, New Mexico" who 
threatened to harm her if she said anything negative about 
the Captain.  She indicated that the Captain, M. D., who 
replaced the officer treated her well, but called her into 
the office to ask whether she was homosexual and after the 
veteran said no, told the veteran that she was being 
investigated as part of a larger investigation into Captain's 
behavior.  She alleged she was interviewed by the station 
police and sent to meet with the station psychiatrist.  She 
said that she became more and more anxious, angry, depressed 
and fearful at the end of the course of these psychiatric 
appointments.  She also listed the names of other potential 
witnesses to the assaults, but indicated that one was 
deceased and she was unable to locate the others.  

To date, no development of this alleged personal assault has 
been undertaken, as pointed out by the veteran's 
representative in the April 2007 brief which mentioned the 
VA's obligations of development of record for claims based on 
personal assault in accordance with Patton v. West, 12 Vet 
App 272 (1999).  Because the veteran's claim for service 
connection for a psychiatric disorder classified as major 
depressive disorder involves allegations of personal assault, 
threats, and harassment, any development of the record must 
be in accordance with that required of claims involving 
allegations of personal assault.  See Patton, supra.  
Veterans claiming service connection for disability due to an 
in-service personal assault face unique problems documenting 
their claims.  Personal assault is an event of human design 
that threatens or inflicts harm.  Although these incidents 
are most often thought of as involving female veterans, male 
veterans may also be involved.  Care must be taken to tailor 
development for a male or female veteran.  These incidents 
are often violent and may lead to the development of post-
traumatic stress disorder (PTSD) secondary to personal 
assault.  VA Adjudication Procedure Manual M21-1, Part III, 
para. 5.14 (Apr. 30, 1999).

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.

The M21-1 Manual includes a sample letter to be sent to the 
veteran, asking the veteran to provide detail as to any 
treatment received, any family or friends he/she had 
communicated with concerning the claimed personal assault(s), 
and any law enforcement or medical records pertaining to the 
alleged assault(s). Id. See also YR v. West, 11 Vet. App. 393 
(1998) (para. 5.14 is a substantive rule and the equivalent 
of a VA regulation).

Furthermore, although there is a May 2004 VA psychiatric 
examination of record, it is not noted to discuss the claimed 
etiology of the veteran's psychiatric disorder which was 
diagnosed as major depressive disorder, single episode.  
Finally there is a letter received in June 2005 after the 
case was certified to the Board and without AOJ review from a 
VA certified psychiatric medical specialist who has been 
treating the veteran.  This letter raises another potential 
basis for service connection for the veteran's depressive 
disorder on a secondary basis by pointing out that the 
veteran has several physical problems that are service-
connected, which may include chronic pain, and suggests that 
these painful conditions may be causing or exacerbating her 
depressive symptoms.  The letter also noted that the veteran 
had preexisting problems with depression before she entered 
service as an escape from an abusive group and marriage and 
that service aggravated these symptoms.  The letter also 
related a history of sexual harassment and personal assault 
in service.  In light of this, an examination to address the 
etiology of the claimed depression, to include consideration 
based on aggravation and/or on a secondary basis, should be 
obtained after further development of the record based on the 
claimed personal assault.  

Regarding the veteran's claimed bilateral knee condition, the 
veteran alleges that this condition is secondary to her 
service-connected bilateral foot pes planus.  To date no 
examination has been scheduled to address the etiology of 
this condition to include determining whether a bilateral 
knee condition is being caused or aggravated by the service-
connected bilateral pes planus.  

Additionally, in the present appeal, the veteran was not 
advised of the evidence necessary to establish an initial 
disability rating or effective date, if service connection 
were awarded for the claimed disabilities on appeal.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the remaining issues on 
appeal and to ensure full compliance with due process 
requirements, the case is REMANDED to the AOJ for the 
following development:

1.  The AOJ must review the entire file 
and ensure for the remaining issues appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet App. 473, and 
(2) requests or tells the veteran to 
provide any evidence in her possession 
that pertains to her service connections 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should request the veteran's 
complete service personnel records, to 
include records of all duty assignments as 
well as all records regarding disciplinary 
actions undertaken against the veteran.  

3.  The AOJ should attempt to obtain all 
police records pertaining to any formal or 
informal investigation of any potential 
misconduct of a Captain L. J. G., while 
she was stationed at Fort Jay, New York, 
New York around 1962, as well as any 
records of psychiatric or counseling said 
to have taken place with the veteran in 
conjunction with this investigation, 
should be obtained.  

4.  The veteran should also be asked to 
identify potential alternative sources for 
supporting evidence of the claimed assault 
and harassment.  In addition to the names 
cited by the veteran as people present, 
including Captain L. J. G., Sergeant H. V. 
M., Sergeant L. W., and Captain M. D., and 
in addition to the information already 
provided about the events, the veteran 
should provide as much detailed 
information as possible including the 
dates, places, names of any other 
potential witnesses, and any additional 
descriptions of personal assault and 
harassment events beyond that already 
detailed.  The veteran should be asked to 
identify alternative sources for 
supporting evidence of such reports.  The 
veteran is advised that this information 
is necessary to obtain supportive evidence 
of the stressful events and that she must 
be as specific as possible because without 
such details an adequate search for 
verifying information cannot be conducted.  

5.  The AOJ should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible. 

6.  Thereafter the AOJ should schedule a 
VA psychiatric examination to address the 
nature, severity, and etiology of her 
claimed psychiatric disorder, claimed as 
major depressive disorder.  The examiner 
should utilize DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  With respect to 
any reported personal assaults in service, 
the examiner is requested to analyze the 
service personnel records in light of the 
examples listed in M21-1, Part III, para. 
5.14(c)(7).  Specifically, the examiner 
should determine whether there is in-
service and/or post service evidence of 
behavior changes at the time of the 
alleged stressor incident(s), which 
indicate their occurrence.  In doing so, 
the examiner should carefully review all 
of the veteran's statements on file 
regarding the event(s) of in-service 
harassment which may include personal 
assault as well as the secondary evidence 
and evidence of behavior changes shown in 
the service personnel records.  It is 
requested that the examiner interpret the 
behavior changes and evidence pertaining 
thereto and render an opinion whether the 
behavior changes are related to the 
claimed stressors.
The examiner must be requested to 
determine whether any psychiatric 
disorder(s) diagnosed on examination had 
it onset prior to, during, or after 
service.  It is requested that the 
examiner opine as to whether any 
psychiatric disorder(s) existing prior to 
service was/were aggravated beyond natural 
progression by service.  

It is also requested that the examiner 
opine as to whether any current 
psychiatric disorder is at least as likely 
as not being caused or aggravated beyond 
natural progression by symptoms caused by 
the veteran's service-connected pes planus 
disorder, bronchial asthma disorder and 
right third finger disorder?  In addition 
only if the findings from the VA 
orthopedic examination show a relationship 
between any knee condition and the pes 
planus condition, the examiner should also 
discuss whether any current psychiatric 
disorder is also being caused or 
aggravated beyond natural progression by 
the condition of the knees.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

7.  The AOJ should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of the 
veteran's claimed bilateral knee disorder.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated studies 
should be performed and all manifestations 
of current disability should be described 
in detail.  The examiner should address 
the following:  Does the veteran have any 
current, chronic disorder of the knees?  
If so, is it at least as likely as not 
that any current bilateral knee disorder 
is being caused or aggravated beyond 
natural progression by symptoms caused by 
the veteran's service-connected pes planus 
disorder.  Each opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.  

8.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence.  
It must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s). 38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


